Citation Nr: 1129262	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for nephrolithiasis.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

By rating decision dated June 2010, the RO granted service connection for bilateral hearing loss and assigned an initial disability rating and effective date of award.  This rating action satisfied, and terminated, that appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The available medical records are limited.  In April 2008, the Veteran reported having been awarded Supplemental Security Income (SSI) from the Social Security Administration (SSA).  These records are potentially relevant to the service connection issues at hand and must be obtained prior to any further appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).

The Board next notes that the Veteran seeks service connection for a kidney disorder.  The available records reflect that he underwent nephrolithiasis in 1976, which is approximately 30 years after his discharge from active service.  The Veteran has submitted affidavits from former service mates recalling his treatment for sickness beginning in approximately September or October 1944.  One statement from the Battalion Surgeon and later Regimental Surgeon recalled treating the Veteran for symptoms of fever, headache and intense right lumbar pain with scanty urination.  This surgeon also recalled prescribing the Veteran analgesics and diuretics due to recurrent episodes of right lumbar pain.

The Veteran has also claimed that his treatment occurred in a combat environment, which implicates the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

However, the history of inservice sickness and treatment provided by these lay affidavits conflict with the Veteran's own statement upon service separation in January 1946.  At that time, the Veteran specifically denied having any current wound, injuries or disease and listed as "NONE" all significant diseases, wounds and injuries during service.

On remand, the RO must conduct any additional development deemed necessary to determine whether the Veteran was in combat status beginning in September or October 1944 as claimed.  The RO should also adjudicate the authenticity of the lay affidavits submitted in February 1981.  In particular, whether "J.G." was in fact a "Company Commander" of "A" Co.1st.Bn.43rd Inf. (PS), 66th Inf. and whether "G.C.C." was a surgeon with this unit in approximately September or October 1944.

Until the underlying factual development is conducted, the Board cannot determine at this time whether VA examination or opinion is warranted in this case.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (a probative opinion should be based on an accurate factual history).  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

2.  Adjudicate the authenticity of the lay affidavits submitted in February 1981 including whether "J.G." was in fact a "Company Commander" of "A" Co.1st.Bn.43rd Inf. (PS), 66th Inf. and whether "G.C.C." was a surgeon with this unit in approximately September or October 1944.

3.  Conduct any additional development to determine whether the Veteran was in combat status beginning in September or October 1944 as claimed.

4.  Thereafter, adjudicate the authenticity of the February 1981 affidavits.  If the affidavits are deemed authentic, the RO should consider whether further development is necessary.

5.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should specifically consider whether the provisions of 38 U.S.C.A. § 1154(b) apply to any of the claims.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

